Title: To James Madison from Fulwar Skipwith, 1 August 1802
From: Skipwith, Fulwar
To: Madison, James


Sir
Paris 1 Augt. 1802
Under cover of my last letter of the 14th. March I had the honor of inclosing to you two seperate statements of the American claims in my charge, the first comprehending those commited to me while in the Office of Consul General, and the other those that have lately been placed in my hands as Agent of Claims for the United States. I informed you of my having submited both descriptions of said claims to what is called the Commission of Comptabilité Intermediaire for liquidation, who notwithstanding my daily and pressing solicitations for the final adjustment of them, I am sorry to add, have made but little progress to that effect. There has however lately been a new organization of this Commission, and a Counsellor of State, Mr. Defermond, placed at their head under the denomination of the Council of liquidation of the Public debt, and from his assurances, I hope in the course of one month more to be enabled to anoun⟨ce⟩ to you the liquidation of such Claims as are intrusted to my Agency, and have been accompanied by regular and substanti⟨al⟩ documents. Such as are not thus supported must remain unsett⟨led⟩ untill they be furnished me by the Parties concerned therein. As yet this Government maintain their long and obstinate silence on the subject of Interest, and the mode and time of making payment; but the prevailing opinion is that the Principal will be either funded on the footing of the national debt, or paid by instalments, bearing Interest, annually from one to ten years.
It was my intention, as mentioned in my letter of the 14th. March, to pass some months of this year in Virginia, but the prospect of seeing something decissive effected in the adjustment of my Countrymens claims, added to the ameliorating state of my health, has induced me to defer my project of returning to the United States.
Inclosed is an Arreté just published of the 1st. Consul fixing the duties of entry on French and foreign Colonial produce; and also I inclose a tariff of the new weights and measures of France. Some particular Ports, namely, Bordeaux, L’Orient, and Dunkerque are endeavoring to obtain of this Government the exclusive priviledge of the East India and Tobacco trade, while most of the others are remonstratring [sic] against the justice and policy of granting them. The ultimate conduct of the Government in this affair is yet doubtful.
I have the honor of sending herewith my Bond required for the performance of my official duties and am with great consideration, Sir, Your Mo Ob Servt
Fulwar Skipwith
 

   
   RC (DNA: RG 59, CD, Paris, vol. 1). Enclosures not found.



   
   Jacques Defermon (1752–1831) was an early participant in French revolutionary politics where he gained a reputation as a financial expert. After the coup of 18 Brumaire an VIII (9–10 Nov. 1799) Defermon became president of the commission of finances within the Council of State (Tulard, Dictionnaire Napoleon, p. 582).


